DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites the limitation “one or more a fluidic sensors wherein the and one or more fluidic sensors.” The Examiner suggests correcting the limitation to recite “one or more fluidic sensors, wherein the one or more fluidic sensors”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The claim recites “control circuitry;” which lacks appropriate antecedent basis and should be corrected to “a control circuitry”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonar et al. (US2020/0093679) in view of Keating (US2018/0363173)

 	Consider claim 1, where Sonar teaches a wearable article comprising: a fabric formed in an exo-suit; (See Sonar paragraph 13 where the exo-suit comprises fabrics, flexible tendons, or soft pneumatic actuators (SPA)) a force sensing element coupled to the fabric, the force sensing element comprising: a resistive sensing system; (See Sonar figures 17, 18C, and paragraph 39 where Sonar teaches a strain sensor where the resistance changes as a function of strain on the SPA) and a fluidic sensing system comprising one or more soft tubes coupled to a surface of the wearable fabric wherein the resistive and fluid sensing systems correspond to first and second different sensor modalities which are physically decoupled; (See Sonar figure 15 and paragraph 67 where there are a plurality of pressure sensors located away from the SPA connected via fluid channels, thus the pressure sensor and the strain sensors are physically decoupled) and control circuitry attached to the fabric and coupled to receive signals from both the resistive sensing system and the fluidic sensing system and configured to combine resistive and fluidic sensing system signals provided thereto to perform at least one of: pose estimation, environment sensing, human state sensing, and static and dynamic task identification. (See Sonar paragraphs 79, 83-86 where the system gathers information about touch, texture, proximity, temperature, pressure which is used to detect posture as well as provide postural feedback to the user. Thereby, the system can be used for training exercises, or virtual environments where postural information needs to be conveyed to the user, for example but not limited to the learning sports techniques like proper stance for skiing, or load carrying in Virtual Reality, golfing, or other sports requiring complex movements..) 
	Sonar teaches an exo-suit and references an exo-glove (See Sonar paragraph 91 where Sonar cites B. B. Kang, M. Sin, and K. J. Cho, “Exo-Glove: A Wearable Robot for the Hand with a Soft Tendon Routing System,” IEEE Robot. Autom. Mag., vol. 22, no. 1, pp. 97-105, March 2015.), however Sonar does not explicitly incorporate the teachings of that citation to teach a knitted fabric formed in the shape of a glove. However, in the analogous field of endeavor of fabric based electronics Keating teaches a knitted fabric formed in the shape of a glove. (See Keating paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

 	Consider claim 2, where Sonar in view of Keating teaches the wearable article of claim 1 further wherein the fluidic sensing system comprises at least one pressure transducer and a first end of the soft tubes of the fluidic sensing system are coupled to the at least one pressure transducers (See Sonar figure 15 and paragraph 67 where there is a compressor at one end that controls the pressure being applied at the direction of the microcontroller, thus the compressor functions as a pressure transducer) and a second end of the tubes are sealed. (See Sonar figures 18B, 18C where the SPA located at the other end of the tubes are sealed to allow fluid build-up)

 (See Keating paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

 	Consider claim 9, where Sonar teaches A wearable device comprising: a resistive sensing system comprising one or more a conductive sensors; (See Sonar figures 17, 18C, and paragraph 39 where Sonar teaches a strain sensor where the resistance changes as a function of strain on the SPA) and a fluidic sensing system comprising one or more a fluidic sensors wherein the and one or more fluidic sensors are physically decoupled from the one or more a conductive sensors. (See Sonar figure 15 and paragraph 67 where there are a plurality of pressure sensors located away from the SPA connected via fluid channels, thus the pressure sensor and the strain sensors are physically decoupled)
	Sonar teaches an exo-suit and references an exo-glove (See Sonar paragraph 91 where Sonar cites B. B. Kang, M. Sin, and K. J. Cho, “Exo-Glove: A Wearable Robot for the Hand with a Soft Tendon Routing System,” IEEE Robot. Autom. Mag., vol. 22, no. 1, pp. 97-105, March 2015.), however Sonar does not explicitly incorporate the teachings of that citation to teach a knitted fabric formed in the shape of a glove. However, in the analogous field of endeavor of fabric based electronics Keating teaches a glove. (See Keating paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

 	Consider claim 10, where Sonar in view of Keating teaches the wearable glove of claim 9 further comprising a control system configured to receive signals from the one or more resistive a conductive sensors and the one or more a fluidic sensors. (See Sonar paragraph 39, 67 and 77 where there are sensor readout electronics and a microcontroller)  

 	Consider claim 11, where Sonar in view of Keating teaches the wearable glove of claim 10 wherein the fluidic sensing system comprises means for measuring changes in fluid pressure. (See Sonar figure 15 and paragraph 67 where there are a plurality of pressure sensors located away from the SPA connected via fluid channels, thus the pressure sensor and the strain sensors are physically decoupled)

 	Consider claim 12, where Sonar in view of Keating teaches the wearable glove of claim 11 wherein the fluidic sensing system comprises one or more soft tubes coupled to a surface of the wearable glove. (See Keating figure 11 and paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been 

 	Consider claim 13, where Sonar in view of Keating teaches the wearable glove of claim 12 wherein the fluidic sensing system comprises at least one pressure transducer and a first end of the soft tubes of the fluidic sensing system are coupled to the at least one pressure transducer (See Sonar figure 15 and paragraph 67 where there is a compressor at one end that controls the pressure being applied at the direction of the microcontroller, thus the compressor functions as a pressure transducer) and a second end of the tubes are sealed. (See Sonar figures 18B, 18C where the SPA located at the other end of the tubes are sealed to allow fluid build-up)

 	Consider claim 14, where Sonar in view of Keating teaches the wearable glove of claim 12 wherein the fluidic sensing system comprises at least one pressure transducer and a first end of the soft tubes of the fluidic sensing system are coupled to the at least one pressure transducer (See Sonar figure 15 and paragraph 67 where there is a compressor at one end that controls the pressure being applied at the direction of the microcontroller, thus the compressor functions as a pressure transducer) and a second end of the tubes are sealed. (See Sonar figures 18B, 18C where the SPA located at the other end of the tubes are sealed to allow fluid build-up) and the wearable glove further comprises: a control system configured to receive signals from the one or more resistive a conductive sensors and the at least one pressure transducer. (See Sonar figure 15 and paragraph 67 where there is a compressor at one end that controls the pressure being applied at the direction of the microcontroller, thus the compressor functions as a pressure transducer. See Sonar paragraph 39, 67 and 77 where there are sensor readout electronics and a microcontroller)

(See Sonar paragraph 13 where the exo-suit comprises fabrics, flexible tendons, or soft pneumatic actuators (SPA)) control circuitry; (See Sonar figure 15 where there is a microcontroller) a force sensing element coupled to the fabric and to the control circuitry, the force sensing element comprising: a resistive sensing system; (See Sonar figures 17, 18C, and paragraph 39 where Sonar teaches a strain sensor where the resistance changes as a function of strain on the SPA) and a fluidic sensing system. (See Sonar figure 15 and paragraph 67 where there are a plurality of pressure sensors located away from the SPA connected via fluid channels, thus the pressure sensor and the strain sensors are physically decoupled)
	Sonar teaches an exo-suit and references an exo-glove (See Sonar paragraph 91 where Sonar cites B. B. Kang, M. Sin, and K. J. Cho, “Exo-Glove: A Wearable Robot for the Hand with a Soft Tendon Routing System,” IEEE Robot. Autom. Mag., vol. 22, no. 1, pp. 97-105, March 2015.), however Sonar does not explicitly incorporate the teachings of that citation to teach a glove. However, in the analogous field of endeavor of fabric based electronics Keating teaches a glove. (See Keating paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

 	Consider claim 16, where Sonar in view of Keating teaches the wearable glove of claim 15 wherein the fluidic sensing system comprises soft tubes coupled to a surface of the glove. (See Keating paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment. The weaving results in the tubes being placed above and below the fabric.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

 	Consider claim 17, where Sonar in view of Keating teaches the wearable glove of claim 16 wherein the tubes are flexible soft tubes sewn directly into the surface of the glove. (See Keating paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment. The weaving results in the tubes being placed above and below the fabric.)  Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

 	Consider claim 18, where Sonar in view of Keating teaches the wearable glove of claim 17 wherein a first end of the tubes of the fluidic sensing system are coupled to pressure transducers (See Sonar figure 15 and paragraph 67 where there is a compressor at one end that controls the pressure being applied at the direction of the microcontroller, thus the compressor functions as a pressure transducer) and a second end of the tubes are sealed. (See Sonar figures 18B, 18C where the SPA located at the other end of the tubes are sealed to allow fluid build-up)

 (See Sonar paragraphs 79, 83-86 where the system gathers information about touch, texture, proximity, temperature, pressure which is used to detect posture as well as provide postural feedback to the user. Thereby, the system can be used for training exercises, or virtual environments where postural information needs to be conveyed to the user, for example but not limited to the learning sports techniques like proper stance for skiing, or load carrying in Virtual Reality, golfing, or other sports requiring complex movements..)

Claim 4-8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonar in view of Keating  as applied to claim 1 above, in further view of Conner (US2015/0309563)

 	Consider claim 4, where Sonar in view of Keating teaches the wearable article of claim 3, however, they do not explicitly teach wherein the resistive sensing system further comprises sensor probe points arranged along a surface of the glove and the resistive sensing system is configured to measure spatially varying resistance of the conductive knitted glove as it deforms, allowing postural information to be inferred. However, in an analogous field of endeavor Conner teaches the limitation. (See Connor figure 17 and paragraph 308-310, 191-193 where Conner discusses a plurality of sensor points 17004 located along a grid that are used to track the energy pathway by measuring resistance as the fabric moves) Therefore, it would have been obvious for one of ordinary skill in the art to incorporate the probe points taught by Connor into the exo-suit of Sonar. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of gathering additional sensor data for the intended purpose stated in Sonar paragraphs 79, 83-86)

 	Consider claim 5, where Sonar in view of Keating in view of Connor teaches the wearable article of claim 4 wherein the resistive sensing system multiplexes a measured voltage difference across all pairs of the probe points. (See Connor figure 17 and paragraph 250, 308-315, 191-193 where Conner discusses a plurality of sensor points 17004 located along a grid that are used to track the energy pathway by measuring resistance as the fabric moves. The plurality of energy pathways are selected from a configuration of selected body joints, thus being able to select from a plurality of measurement points thereby multiplexing between the energy sources and sensors) Therefore, it would have been obvious for one of ordinary skill in the art to incorporate the probe points taught by Connor into the exo-suit of Sonar. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of gathering additional sensor data for the intended purpose stated in Sonar paragraphs 79, 83-86)

 	Consider claim 6, where Sonar in view of Keating in view of Connor teaches the wearable article of claim 5 comprising a fiber-based material comprising a resistive material arranged in a knit architecture with pressure sensors interwoven among interlocking loops of the fiber-based material. (See Keating figure 2 paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

 (See Keating figure 11 and paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment. The weaving results in the tubes being placed above and below the fabric.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

 	Consider claim 8, where Sonar in view of Keating in view of Connor teaches the wearable article of claim 6 wherein the flexible soft tubes are sewn directly into an internal surface of the glove. (See Keating figure 11 and paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment. The weaving results in the tubes being placed above and below the fabric. The weaving results in the tubes being placed above and below the fabric.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

 	Consider claim 20, where Sonar in view of Keating teaches the wearable glove of claims 19 wherein the resistive sensing system further comprises probe points arranged along a surface of the glove. However, in an analogous field of endeavor Conner teaches the limitation. (See Connor figure 17 and paragraph 308-310, 191-193 where Conner discusses a plurality of sensor points 17004 located along a grid that are used to track the energy pathway by measuring resistance as the fabric moves) Therefore, it would have been obvious for one of ordinary skill in the art to incorporate the probe points taught by Connor into the exo-suit of Sonar. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of gathering additional sensor data for the intended purpose stated in Sonar paragraphs 79, 83-86)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624